Citation Nr: 1109558	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with secondary alcohol abuse.      

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, which, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective from June 22, 2005 (the date of the Veteran's original claim).  The Veteran disagreed with the 30 percent rating assigned to his service-connected PTSD and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).      

In a decision entered in May 2006, the RO assigned a temporary 100 percent evaluation under Paragraph 29, from February 16, 2006 to May 31, 2006, based on the Veteran's hospitalization for PTSD.  The RO further noted that from June 1, 2006, a 30 percent disability rating was warranted for the Veteran's service-connected PTSD.

By a November 2006 rating action, the RO increased the rating for the Veteran's PTSD to 50 percent disabling, effective from June 22, 2005.  The RO noted that the temporary 100 percent evaluation under Paragraph 29 remained in effect from February 16, 2006 to May 31, 2006, and that from June 1, 2006, a 50 percent disability rating was warranted for the Veteran's service-connected PTSD.  As the Veteran has not been granted the maximum benefit allowed (with the exception of the period of time from February 16, 2006 to May 31, 2006), he is presumed to be seeking a higher initial rating and the claim is still active.  AB v. Brown, 6 Vet. App. 35 (1993).




In December 2009, the Board remanded this case for additional development.  At that time, the Board noted that the evidence of record raised an intertwined claim of entitlement to service connection for alcohol dependence, as secondary to the service-connected PTSD.  Upon remand, the RO was directed to adjudicate the aforementioned secondary claim.  The RO was also directed to provide the Veteran with a VA examination that was pertinent to his claim for a higher initial rating for his PTSD.  In April 2010, the Veteran underwent a VA psychiatric examination.  At that time, the examiner concluded that the Veteran's history of alcohol dependence was secondary to his PTSD and caused by his PTSD.  Thus, in a supplemental statement of the case (SSOC), dated in July 2010, it was the RO's determination that the Veteran's alcohol abuse was a part of his service-connected PTSD.  Accordingly, the RO recharacterized the Veteran's service-connected PTSD as PTSD with secondary alcohol abuse.  Given that service connection has been granted for alcohol abuse, and that the Veteran has undergone a VA psychiatric examination, the purposes of the December 2009 remand have been met and the case is ready for appellate consideration.  

In the April 2010 VA psychiatric examination report, the examiner stated that because of the Veteran's PTSD, the Veteran would have difficulty sustaining his full attention and focus on job tasks due to limited sleep, fatigue, and distractibility.  The examiner further noted that the Veteran might have some irritability when working with others on the job.  The Board interprets the aforementioned statements to mean that the Veteran's PTSD interferes with his ability to maintain employment.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for a TDIU rating, which the RO denied in a December 2007 decision.  Nevertheless, in light of the April 2010 VA examiner's statements, and given the Court's decision in Rice, the VA must adjudicate the TDIU issue as part of the claim for an increased rating for the service-connected psychiatric disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board will assume jurisdiction over the TDIU claim.     


FINDINGS OF FACT

1.  For the entire initial rating period from June 22, 2005, the Veteran's service-connected PTSD with secondary alcohol abuse has been productive of occupational and social impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; it has not been productive of total social and industrial impairment.

2.  In addition to the Veteran's service-connected PTSD, he is also service-connected for tinnitus (10 percent disabling) and bilateral hearing loss (noncompensable); given the increased rating to 70 percent for the Veteran's PTSD granted in this decision, the Veteran fulfills the schedular rating requirements contained in 38 C.F.R. § 4.16(a) for a TDIU.

3.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with secondary alcohol abuse.








CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation for PTSD with secondary alcohol abuse, of 70 percent, but no higher, have been met for the entire initial rating period from June 22, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (2010); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties on the part of VA to notify and assist claimants in filing claims for VA benefits.  VA regulations implementing the VCAA are codified as amended to 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

At the outset, the Board notes that although the RO has not yet had the opportunity to comply with the VCAA notification requirements with respect to the claim for a TDIU rating, given the favorable disposition of this claim, the Board finds that no development is needed with regard to this issue.  

With regard to the claim for an initial higher rating for PTSD, the Board notes that a 70 percent disability rating is being assigned herein.  Generally, a claim for a higher disability evaluation will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy unless the maximum available benefit is awarded.  AB, 6 Vet. App. at 

35, 38 (stating that the claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowable by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

The Board finds there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  The Veteran has been provided with various communications throughout the course of the appeal.  In a July 2005 letter, prior to the December 2005 RO decision that is the subject of this appeal, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, in a March 2006 letter, he was informed how VA determines a disability rating and how it determines an effective date should the claim be granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The evidence of record reveals the Veteran has been accorded VA examinations in October 2005, March 2007, and April 2010.  In addition, the Veteran has submitted a medical statement from E.W., M.D., a staff psychiatrist at the VA Medical Center (VAMC) in Denver, and A.M., MSW, a therapist at the Boulder Vet Center, dated in September 2007, in support of his claim.  

In view of the foregoing, the Board finds that VA has more than satisfied its duties to assist and notify the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the claim for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits going to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Factual Background

On June 22, 2005, the Veteran filed a claim of entitlement to service connection for PTSD. 

In October 2005, a VA psychiatric examination was conducted.  At that time, the examiner stated that the Veteran had engaged in combat during service in Vietnam.  After his discharge, he developed a severe drinking problem.  He was married three times and his drinking interfered with each marriage.  The Veteran had received numerous citations for driving under the influence (DUI).  In July 2004, he was sentenced to eight months in jail because of his DUIs and he was imprisoned from July 2004 to February 2005.  In regard to the Veteran's employment history, after his separation from the military, he worked at the Coors Brewery for three years.  He then worked as a coal miner for seven years, with employment in construction during periods when the mine was closed.  After the mine closed permanently, he worked for various contractors.  He was known to walk off a job out of anger.  Subsequently, for approximately 10 years, he worked for the school district as a custodian.  The Veteran was currently unemployed.  He lived in an apartment and in lieu of rent, he provided various chores for the landlord.  Due to the fact that he had lost his drivers license because of the DUIs, he depended upon family members to drive him places, such as the grocery store.  He had been undergoing individual psychotherapy at the Veterans Outreach Center.  

Upon mental status evaluation, the Veteran was fully oriented and showed full range of affect.  He showed no signs of difficulty with memory.  He also showed no signs of any cognitive deficits.  The Veteran had never been suicidal and there was no history of hallucinations or delusions.  The examiner indicated that the Veteran had nightmares of his combat experiences.  The diagnoses were the following: (Axis I) PTSD, alcohol abuse, and (Axis V) Global Assessment of Functioning (GAF) score, with respect to PTSD, was 58; GAF score with respect to alcohol abuse was 50.  The examiner stated that the Veteran had a history of poor relationships with women, walking off the job, and other symptoms of irritability consistent with arousal behavior.  According to the examiner, the Veteran's PTSD was causing moderate occupational and emotional impairment.  The Veteran was able to work as far as psychological factors were concerned.  However, the examiner noted that the Veteran's alcohol abuse was causing more serious occupational impairment.     

In a December 2005 rating action, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from June 22, 2005. 

VAMC inpatient treatment records show that the Veteran was hospitalized from February 16, 2006 to May 2, 2006, for substance abuse and PTSD treatment.  Upon admission, it was noted that the Veteran was unemployed and living with his mother.  While he was hospitalized, he participated in treatment and completed his treatment goals.  

In a decision entered in May 2006, the RO assigned a temporary 100 percent evaluation under Paragraph 29, from February 16, 2006 to May 31, 2006, based on the Veteran's hospitalization for PTSD.  The RO further noted that from June 1, 2006, a 30 percent disability rating was warranted for the Veteran's service-connected PTSD.

By a November 2006 rating action, the RO increased the rating for the Veteran's PTSD to 50 percent disabling, effective from June 22, 2005.  The RO noted that the temporary 100 percent evaluation under Paragraph 29 remained in effect from February 16, 2006 to May 31, 2006, and that from June 1, 2006, a 50 percent disability rating was warranted for the Veteran's service-connected PTSD.  

In March 2007, the Veteran underwent a VA psychiatric examination.  At that time, the examiner stated that the Veteran had been recently hospitalized for his PTSD and that since his release, he had been experiencing increased symptoms of intrusive thoughts, nightmares, and flashbacks.  The examiner indicated that according to the Veteran, he had held jobs rather continuously through the years and tended to be a good worker and got along with fellow workers and supervisors.  Throughout his working career, the Veteran had used alcohol excessively.  In order to deal with symptoms of anxiety and social phobia, the Veteran would drink after work.  The Veteran's most recent job was working as a custodian.  Because of his significant sleep difficulties, he liked the fact that his job started at 4:00 AM.  He worked until 2:00 PM and handled the job quite satisfactorily.  After his shift was over, the Veteran then went home and drank until he fell asleep.  The job as a janitor ended in 2004 after the Veteran was arrested for alcohol-related problems and was imprisoned for four months.  According to the examiner, when the Veteran was around people he did not know, he felt inferior to them and angry, and out of concern for how he might handle that social situation, the Veteran retreated and isolated himself away from people.  The Veteran traced those feelings back to his military experiences and in particular, the reception that Vietnam veterans received upon returning home from the war.  At present, the Veteran seldom left his apartment.  When he did leave his apartment, it was when relatives were available to be with him.  The Veteran's mother drove him to the grocery store once a month.  He needed her to drive him not only because he lost his drivers license, but also because he would not be able to handle the crowds alone.  The Veteran felt stressed in such a situation and would become irritable standing in lines.  He interpreted his anxiety in a social situation as being his own fear of his rising irritability and what he might do in retaliation to others.  According to the Veteran, he had intrusive thoughts of his combat experiences.  He noted that he also had nightmares that were related to his combat experiences and he would awaken tearful and in a sweat, with heightened heart rate.  The Veteran further described flashback experiences during the day in which he was back in combat situations.  According to the Veteran, his sleep continued to be a problem and he only got three to four hours of sleep a night.  The Veteran reported that he took medication for his PTSD and that he had not had any alcohol since his last treatment program.  The Veteran's family members remained available to him.  He stated that during the day, he cleaned his apartment and watched television, which he enjoyed.  The Veteran avoided news about the war, either in the newspaper or on television.  

Upon mental status evaluation, the Veteran was neat and clean in his appearance.  He had a good range of emotional expression and could laugh at times.  There was no evidence of a thought disorder or brain organicity.  He evidenced hypervigilance in response to sounds outside of the room.  The diagnoses were the following: (Axis I) PTSD; social phobia, more intense over the past five years and secondary to PTSD; alcohol dependency with abstinence for 10 months and low use of alcohol since 2004, (Axis IV) the Veteran was stirred by news of the current war and violent situations, and (Axis V) GAF score of 48.  The examiner stated that the Veteran's social skills were quite diminished, although he still interacted with three family members and a couple of male friends.  The Veteran's sleep was still a major problem for the Veteran's concentration cognitive issues and irritability.  According to the examiner, the Veteran's social phobia was a serious impairment.  The examiner noted that the Veteran was able to maintain activities of daily living including personal hygiene.  The Veteran's thought processes and communication were unimpaired.  The examiner indicated that the Veteran's "employment was somewhat rocky in terms of his needing certain settings to feel comfortable in."  The examiner stated that the Veteran had a wider range of employability than people with very severe PTSD and it was helpful that he welcomed a small group of fellow employees and felt safe and content in that kind of setting.  The Veteran also preferred "graveyard shifts."  He had not had regular employment since mid 2004.  According to the examiner, the Veteran had some symptoms of obsessive compulsive disorder, but not sufficient to make that diagnosis.            

In September 2007, the Veteran submitted a medical statement in support of his claim.  The statement was written by Dr. E.W., a staff psychiatrist at the Denver VAMC, and A.M., MSW, a therapist at the Boulder Vet Center.  In the statement, Dr. W. and Ms. M. reported that the Veteran had been receiving treatment at the Boulder Vet Center since June 2005, and that he took anti-depressant medication.  According to Dr. W. and Ms. M., the Veteran continued to experience depressed mood, decreased energy, irritability, and insomnia.  In addition, they noted that the Veteran currently experienced medical problems which had increased his PTSD symptoms.  They indicated that despite treatment, it was very clear that the Veteran's PTSD was a chronic condition that made it impossible for him to hold any kind of competitive employment, now or in the future.  

VAMC outpatient treatment records, dated from May 2006 to December 2007, show that in September 2007, Dr. W. noted that the Veteran was receiving treatment for chronic obstructive pulmonary disease (COPD) and used oxygen.  According to Dr. W., the combination of the Veteran's PTSD and his (nonservice-connected) medical condition made it clear that he was not able to work to support himself.   

In April 2010, the Veteran underwent a VA psychiatric examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had been unemployed since he was imprisoned in 2004 for DUIs.  The Veteran reported that he no longer had alcohol problems and only occasionally had a social drink.  He noted that he continued to have frequent panic attacks, several times per week, and chronic daily anxiety and sleep disturbance.  According to the Veteran, he had difficulty falling and staying asleep, and he had frequent anxiety when he awoke at night.  He stated that his nightmares had decreased and he only experienced them once or twice per month.  The Veteran indicated that he still had flashbacks and intrusive memories of his combat experiences.  Recently, he heard a helicopter and a woodpecker and immediately thought he was "back in the combat zone" and "dove down under a picnic table" almost injuring himself.  According to the Veteran, he also had chronic survivor guilt.  He further noted that he had irritability several times per week, a history of difficulty in marital and personal relationships, and feelings of detachment and avoidance.  The Veteran reported that he had been very distressed about the current military situations in Iraq and Afghanistan as they reminded him of some of the political issues that were associated with the Vietnam era and that caused him to have anxiety, irritability, and intrusive memories.  He denied any mood disorder symptoms associated with depression or mania.  The Veteran also denied active suicidal or homicidal ideations, plans or history of attempts.  In addition, he denied overt psychotic symptoms such as auditory or visual hallucinations.  However, he stated that he was mistrustful and suspicious which sometimes bordered on paranoia.  He denied any history of grossly inappropriate behavior.  The Veteran indicated that at present, he was not receiving any mental health treatment and was not taking psychotropic medication.  He lived in an apartment and was able to do the basic activities of daily living and his own self care within his physical limitations.  According to the Veteran, he tried to take walks outside and speak with his neighbors.  The Veteran stated that he went to a recreational center close to his apartment and went swimming.  

Upon mental status evaluation, the examiner noted that the Veteran carried a portable oxygen tank and used a nasal cannula.  The Veteran's speech was articulate and his thought processes were logical and goal oriented.  The Veteran's orientation skills, long-term memory, attention and concentration skills were grossly intact.  He did have some mild deficits of working and short-term memory.  The diagnoses were the following: (Axis I) PTSD, chronic, moderate; alcohol dependence, in remission, (Axis IV) aging, limited support system, death of first wife, divorce/marital tensions, legal problems, and (Axis V) GAF score of 54.  The examiner opined that it was at least as likely as not (50 percent probability) that the Veteran's history of severe alcohol dependence was secondary to his PTSD and was caused by his PTSD.  According to the examiner, there was a reduced reliability and productivity due to the Veteran's PTSD signs and symptoms.  The Veteran's PTSD symptomatology included sleep disturbance associated with intrusive memories, nightmares, and anxiety/hyperarousal and re-experiencing associated with the combat zone.  The examiner reported that the Veteran would have difficulty sustaining his full attention and focus on job tasks due to limited sleep, fatigue, and distractibility.  The Veteran also might have some irritability when working with others on the job.           

In a July 2010 SSOC, the RO concluded that the Veteran's alcohol abuse was a part of his service-connected PTSD.  Accordingly, the RO recharacterized the Veteran's service-connected PTSD as PTSD with secondary alcohol abuse.

III. Analysis

A. Increased Rating

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R.  Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran took issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 128.  Thus, the Board must evaluate the relevant evidence since June 22, 2005.   

The Veteran's service-connected PTSD has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

At the outset, the Board notes that in this case, the Veteran was awarded a temporary total evaluation for an episode of inpatient treatment for PTSD that exceeded 21 days, pursuant to 38 C.F.R. § 4.29.  The period of time during which he received this temporary total rating was from February 16, 2006 to May 31, 2006.  As the Veteran has received the maximum rating allowable for PTSD for the period of time from February 16, 2006 to May 31, 2006, there is no issue in controversy with regard to that specific time period.  See AB, supra.    

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for his service-connected PTSD with secondary alcohol abuse for the entire initial rating period from June 22, 2005.  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  The Veteran's PTSD symptoms include persistent depression and significant disturbances of motivation and mood taking the form of flashbacks, anxiety, panic attacks, hypervigilance, anger, unprovoked irritability, an exaggerated startle response, social isolation, concentration problems, and sleep difficulties, including nightmares.  These PTSD symptoms have shown to be longstanding and would appear to have been present at the time the Veteran filed his original claim for service connection for PTSD on June 22, 2005.     

In regard to the Veteran's GAF scores, the Veteran has received GAF scores ranging from 48 to 58.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), a GAF score of 41 to 50 reflects serious symptoms, or any serious impairment in social, occupational or school functioning.  In addition, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In light of the above, the Board finds that for the entire initial rating period from June 22, 2005, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent rating under the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas.  However, the evidence does not show total occupational and social impairment.  As indicated above, total social and occupational impairment is demonstrated by findings such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; interment inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In this case, the Veteran has repeatedly been shown to be oriented to person, time, and place.  In addition, although the examiner in the April 2010 VA examination stated that the Veteran had some mild deficits of working and short-term memory, his long-term memory was grossly intact.  In the October 2005 VA examination, the Veteran showed no signs of difficulty with memory.  The Board also notes that there is no evidence showing that the Veteran has memory loss for names of close relatives, own occupation, or own name.  Moreover, there is no evidence of record showing that the Veteran is unable to perform the activities of daily living.  In the March 2007 VA examination report, the examiner specifically noted that the Veteran was able to maintain activities of daily living, including personal hygiene.  There is also no evidence showing that he has gross impairment in his thought processes or communication, or that he has persistent delusions or hallucinations.  Furthermore, the Veteran has repeatedly denied any history of suicidal or homicidal ideations.       

In light of the foregoing, the medical evidence of record does not show the presence of a disability picture manifested by the symptoms warranting 100 percent schedular rating.  However, the Board finds that the evidence shows that the Veteran has experienced continuing difficulty in establishing and maintaining social relationships to such a degree that the assignment of a 70 percent rating is reasonably in order.  Accordingly, although the Board finds that the Veteran is not totally incapacitated because of his PTSD symptomatology, the Board finds that the disability picture is reasonably indicative of such incapacitating impairment that a 70 percent rating is warranted, particularly with the resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.130, Diagnostic Code 9411.

B. TDIU

A total rating based on unemployability due to service- connected disabilities may be granted if the service- connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is in receipt of service connection for PTSD with secondary alcohol abuse, with an evaluation of 70 percent.  He is also service-connected for tinnitus (10 percent disabling) and bilateral hearing loss (noncompensable).  The Board has determined above that the Veteran's PTSD does not warrant a 100 percent schedular rating.  Given that there is no evidence of record showing that the Veteran's tinnitus or bilateral hearing loss interferes with his ability to maintain employment, the Board now turns to whether the PTSD with secondary alcohol abuse precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

At issue is whether the Veteran's PTSD alone precludes him from obtaining and maintaining some form of substantially gainful employment.  The record reveals the Veteran has not worked full- time since mid-2004.  The reason he stopped working was because he had to serve approximately seven months in prison due to numerous DUIs.  The Board observes that alcohol abuse is a part of the Veteran's service-connected PTSD.  In this regard, in the October 2005 VA examination report, although the examiner stated that the Veteran's PTSD was causing moderate occupational impairment and that the Veteran was able to work as far as psychological factors were concerned, the examiner also indicated that the Veteran's alcohol abuse was causing more serious occupational impairment.

In the March 2007 VA examination report, the examiner stated that the Veteran had a wider range of employability than people with very severe PTSD.  However, the Board notes that in the April 2010 VA examination report, a different VA examiner indicated that because of the Veteran's PTSD, the Veteran would have difficulty sustaining his full attention and focus on job tasks due to limited sleep, fatigue, and distractibility.  The examiner further noted that the Veteran might have some irritability when working with others on the job.  The Board interprets the aforementioned statements to mean that the Veteran's PTSD interferes with his ability to maintain employment.         

The Board also recognizes that according to a September 2007 VAMC outpatient treatment record, Dr. E.W. stated that the combination of the Veteran's PTSD and his (nonservice-connected) COPD made it clear that he was not able to work to support himself.  Thus, this statement does not support the contention that the Veteran's service-connected PTSD alone precludes him from obtaining and maintaining some form of substantially gainful employment.  However, the Board observes that in another statement from Dr. W., also dated in September 2007, Dr. W., in addition to Ms. M., a therapist at the Boulder Vet Center, stated that the Veteran's PTSD made it impossible for him to hold any kind of competitive employment, now or in the future.  This statement does support the contention that the Veteran's service-connected PTSD is the sole reason why he is unable to obtain and maintain employment.    

In view of the foregoing, the Board is satisfied that the Veteran's service-connected PTSD with secondary alcohol abuse renders him unable to obtain or maintain substantially gainful employment.  At the very least, the evidence for and against whether the Veteran is unable to obtain and retain substantially gainful employment due to the severity of his PTSD is in equipoise, and, as such, reasonable doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  Accordingly, entitlement to a TDIU is warranted.   








ORDER

An initial rating of 70 percent, but no more than 70 percent, for PTSD with secondary alcohol abuse, for the entire initial rating period from June 22, 2005, is granted, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


